t c memo united_states tax_court larry j and sherilyn wadsworth petitioners v commissioner of internal revenue respondent docket no filed date lillian w wyshak for petitioners valerie l makarewicz for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency for and a dollar_figure deficiency for in petitioners’ federal_income_tax based on petitioners’ amended returns for those years respondent also determined accuracy-related_penalties under sec_6662 a of dollar_figure for and dollar_figure for after concessions the only remaining issue is whether petitioners are liable for the accuracy-related_penalties for and we hold that petitioners are liable for the accuracy-related_penalties findings of fact4 some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in california at the time they filed the petition 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2this court issued an order denying petitioners’ amended motion to dismiss for lack of jurisdiction amended motion to strike and motion to shift the burden_of_proof pursuant to wadsworth v commissioner tcmemo_2007_46 petitioners renew their objection to our jurisdiction we reject their position for the reasons stated in wadsworth v commissioner supra 3petitioners conceded at trial and on brief that the amounts of income_tax they originally reported on the returns for and were accurate and that the amended returns were inaccurate petitioners nevertheless maintain that the deficiencies are still at issue we find petitioners’ position inexplicable and completely at odds with their concession and actions 4petitioners’ briefs failed to comply with rule e they failed to include a statement of the nature of the controversy the tax involved and the issues to be decided they also failed to include proposed findings_of_fact and a concise statement of the points upon which they rely larry wadsworth petitioner was a general_partner of gold coast medical services gcms a partnership with gross_receipts exceeding a million dollars in and gcms operated a pharmacy that provided medical products and services to eligible beneficiaries of the california medical assistance program during and petitioners timely filed federal_income_tax returns for and and attached a schedule e supplemental income and loss to each return petitioners reported dollar_figure of total income on the schedule e for and dollar_figure of total income on the schedule e for both amounts consisting solely of non- passive_income from gcms gcms also timely filed forms u s return of partnership income for and dhs audit the california department of health services dhs audited gcms’s books after petitioners’ original returns were filed dhs issued its audit report on date for the period from date through date dhs concluded that gcms had been overpaid for those periods and directed gcms to remit dollar_figure within days of the issuance of the audit report or be subject_to interest and an offset of percent withholding on current billings 5the returns filed by gcms are not at issue except to the extent that petitioner reported his distributive_share of the partnership’s income and loss sec_702 amended returns keith borges prepared the original gcms partnership returns for and and the original federal_income_tax returns for and that petitioners filed he had prepared returns for petitioners since mr borges received a bachelor of science degree with an emphasis in accounting in and has been an accountant ever since he has been a certified_public_accountant since and is a partner in the accounting firm of anderson lucas somerville borges he is a member of the american institute of certified public accountants and the california society of certified public accountants petitioner and robert rosenstein the attorney representing gcms in its appeal of the dhs audit findings contacted mr borges after the audit and asked if the partnership tax returns could be amended to claim a deduction for the amount reflected in the dhs audit as a contingent_liability mr borges researched whether the deduction was appropriate decided that it was not and then declined to amend the returns he requested that mr rosenstein send him any supporting information or legal authority to justify claiming a deduction for a contingent_liability mr borges never received any additional information petitioners and mr rosenstein next looked to douglas huff to amend the returns and claim the deduction mr huff had a background in finance and had been preparing returns for mr rosenstein’s clients for some time he amended the gcms returns after discussions with mr rosenstein but without consulting tax cases or any other information mr huff had several conversations with mr rosenstein about the amended returns because mr borges’ refusal to amend the returns concerned mr huff yet he went ahead with amending the returns mr huff described mr rosenstein as a bankruptcy-tax attorney who had been preparing returns for many years mr huff amended petitioners’ returns based on what he described as a possible contingent_liability gcms filed amended partnership returns after dhs issued its audit report but before learning the result of gcms’s appeal the amended partnership returns reported that gcms reduced its gross_receipts for returns and allowances by dollar_figure for and by dollar_figure for to correspond to the amounts identified in the dhs audit report petitioners filed amended individual returns in date reflecting the changes in gcms’s partnership income petitioners attached an amended gcms schedule_k-1 partner’s share of income credits deductions etc to each amended_return and reported a decrease in partnership income and a loss from the partnership activity on each return the changes reflected the amounts identified in the dhs audit report those changes resulted in petitioners’ claiming and receiving a dollar_figure refund for and a dollar_figure refund for appeal of dhs audit findings gcms appealed the dhs audit findings after gcms amended its returns to pass through to petitioner the possible contingent liabilities arising from that audit the results of the dhs audit were overturned the dhs office of administrative hearings and appeals concluded on date that gcms did not engage in discriminatory billing and had not been overpaid consequently gcms made no reimbursement payments to dhs petitioners’ amended returns prompted respondent’s examination of petitioners’ returns respondent examined petitioners’ returns for each of the years at issue and determined deficiencies in the amounts allowed as refunds of the overpayments claimed on the amended returns petitioners timely filed the petition opinion petitioners have paid and conceded the deficiencies resulting from the amended returns the issue remaining is whether petitioners are liable for the accuracy-related_penalties with respect to the deficiencies attributable to claiming the contingent liabilities accuracy-related_penalty respondent determined that petitioners are liable for accuracy-related_penalties for substantial understatements of income_tax under sec_6662 for and a taxpayer is liable for an accuracy-related_penalty of percent for any part of an underpayment attributable to among other things a substantial_understatement_of_income_tax see sec_6662 and b sec_1_6662-2 income_tax regs there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalty see 116_tc_438 petitioners reported dollar_figure of tax due for when dollar_figure was required petitioners reported dollar_figure of tax due for when dollar_figure was required these understatements exceed the sec_6662 threshold 6respondent determined in the alternative that petitioners were liable for accuracy-related_penalties for negligence or disregard of rules or regulations under sec_6662 for the years at issue because respondent has proven that petitioners substantially understated their income_tax for the years at issue we need not consider whether petitioners were negligent or disregarded rules or regulations for both years we find respondent has satisfied his burden of production disclosure of a position and reasonable basis for treatment no accuracy-related_penalty may be imposed for a substantial_understatement_of_income_tax however when the taxpayer adequately discloses the relevant facts affecting the tax treatment of an item and there existed a reasonable basis for the treatment of that item sec_6662 sec_1_6662-4 income_tax regs a taxpayer may disclose on a form_8275 disclosure statement a form 8275-r regulation disclosure statement or on the return itself sec_1_6662-4 and income_tax regs the commissioner has prescribed other circumstances in which information provided on a return is adequate sec_1_6662-4 and f income_tax regs a schedule_k-1 is not listed as a proper form for disclosure revproc_2001_52 2001_2_cb_491 revproc_2002_66 2002_2_cb_724 petitioners argue that attaching the amended schedule_k-1 to the amended returns was sufficient to alert respondent of petitioners’ position we disagree petitioners failed to attach a form_8275 or explain the basis of their changes when they amended the returns disclosure will not have an effect moreover where the position on the return has no reasonable basis sec_1 e i income_tax regs the reasonable basis standard is not satisfied by a return position that is merely arguable sec_1_6662-4 sec_1_6662-3 income_tax regs petitioners essentially argue that they elected the modified cash_method_of_accounting yet fail to explain what that is or how it absolves them from the penalty the partnership if on the cash_method_of_accounting would have been entitled to a deduction for a liability to the state of california for the year in which the liability was paid see sec_1_461-1 income_tax regs petitioners presented no evidence that the partnership paid any portion of the dollar_figure during or to the state of california nor was the partnership entitled to a deduction for returns and allowances in or under the accrual_method of accounting an accrual basis taxpayer generally cannot accrue a deduction for a contested liability unless conditions of sec_461 are met the partnership contested dhs’s report and made no transfer within the meaning of sec_461 to provide for the satisfaction of the liability an accrual_method taxpayer who fails to satisfy the conditions of sec_461 ordinarily is not entitled to claim a deduction for a contested liability before the year in which the contest is eliminated by compromise or settlement or through a final disposition 320_us_516 we find that petitioners had no reasonable basis for their position and accordingly the adequate_disclosure exception does not apply petitioners’ receipt of refunds produced deficiencies petitioners also argue that because the amount of income_tax they originally reported was correct they are not liable for penalties again we disagree the crucial question is whether the refunds of the overpayments claimed on their amended returns were rebate refunds subject_to recovery by the deficiency procedures if the refunds were made on the ground that the income_tax imposed for each year was less than the amount shown as tax on petitioners’ return for that year then the refunds constitute rebates see sec_6211 see also clayton v commissioner tcmemo_1997_327 affd without published opinion 181_f3d_79 1st cir if the refunds were unrelated to a recalculation of their tax_liabilities however then they would be characterized as non-rebate refunds 63_f3d_83 1st cir 49_f3d_340 7th cir the refunds here are rebates within the meaning of sec_6211 and sec_6664 because they were made on the ground that petitioners’ tax_liabilities were less than the amounts shown as tax on their original returns accordingly the refunds are subject_to the deficiency regime of sec_6211 through and result in underpayments within the meaning of sec_6664 on which the accuracy-related_penalties may be imposed petitioners did not have reasonable_cause or act in good_faith the accuracy-related_penalty is not imposed with respect to any portion of an underpayment if a taxpayer shows that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion of the underpayment sec_6664 sec_1_6664-4 income_tax regs petitioners have the burden of proving that the accuracy-related_penalty does not apply see higbee v commissioner t c pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the taxpayer’s reliance on the advice of a professional sec_1_6664-4 income_tax regs reliance on the advice of a professional tax adviser constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id to prove reasonable_cause due to reliance on the advice of a tax adviser however the taxpayer must show that the adviser was a competent professional with sufficient expertise to justify reliance 115_tc_43 affd 299_f3d_221 3d cir ellwest stereo theatres v commissioner tcmemo_1995_610 we agree with respondent that petitioners lacked reasonable_cause for and failed to act in good_faith with respect to their substantial understatements of income_tax for and petitioners made very little effort to assess their proper tax_liability and they failed to heed the advice of their longtime return preparer mr borges petitioners ignored mr borges’ advice and mr huff amended the returns instead we find that mr borges’ refusal to amend the returns should have raised a red flag for petitioners but petitioners disregarded that warning petitioners offer no explanation for their reliance upon mr rosenstein and mr huff in spite of their longtime preparer mr borges’ refusal to amend their returns petitioners also failed to establish that mr huff and mr rosenstein were competent professionals with sufficient expertise to justify their reliance mr rosenstein never testified mr huff did mr huff does not appear to have a background in tax and he offered no legal authority to explain why he amended the returns other than that mr rosenstein directed him to do so petitioner is a successful businessman who as a partner of gcms operated a multimillion-dollar business it is reasonable to assume that such a person would investigate the basis for amending his returns when his longtime accountant advised against the position taken in those returns petitioners’ decision to amend their returns appears to have been motivated not by the demands of the law but by their desire for tax refunds conclusion we find that petitioners’ efforts to assess their correct_tax liabilities were unreasonable and not in good_faith petitioners could not in good_faith rely upon mr huff’s and mr rosenstein’s advice when they disregarded their longtime preparer’s concerns and then provided no explanation of their decision to follow controversial advice other than that they wanted the refunds we have considered all the remaining arguments that the parties made and to the extent not addressed we find them to be irrelevant moot or without merit accordingly we sustain respondent’s determinations for each of the years at issue regarding the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent
